Title: To Thomas Jefferson from Samuel Huntington, 26 February 1780
From: Huntington, Samuel
To: Jefferson, Thomas


Philadelphia, 26 Feb. 1780. Circular letter to the state executives enclosing a resolve of Congress of 25 Feb. “by which the several States are called upon to procure their respective Quotas of Supplies for the ensuing Campaign in the Articles and Quantities specified.” The states’ undertaking to furnish and deposit the supplies called for “will supersede the Necessity of purchasing Commissaries and Quarter masters in the several States.” The states are, moreover, excused from paying into the Continental treasury “two thirds of the Monies which they were called on to raise monthly … by the Resolution of the 6th of October last.” Any change in the kind or quantity of the articles called for will be duly indicated by the commissary general.
